Title: From James Madison to William Pinkney, 10 November 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington Novr. 10. 1808

Finding that Mr. Erskine detains the packet a day longer, I add a line to my private letter of yesterday.
The communications made to Congs. have it would seem, kindled all the indignation which was to be expected.  The paternal solicitude of H. B. M. for the sufferings of the people here under the Embargo, was recd. with ridicule & contempt.  The repetition of the paragraph was called for with a repetition of those sentiments.  The  alternative offered by Mr. C. on the subject of Cotton produced I am told among the Southern planters a rage of indignation.  The effect of your private letter was powerful.  Eulogies on its merits of every kind, are in every mouth, except of those who take side agst. the honor & the rights of their Country.
Nothing has yet passed denoting the course to be taken by Congs.  Some appear to be for war, as the most honorable, others for it as least unprofitable.  It is presumable however, that measures short of war, will prevail, such as an invigoration of the Embargo, a prohibition of imports, permanent duties for encouraging manufactures, and a permanent, navigation Act: with an extension of preparations & arrangements for the event of War.  Yours very truly & respectfully

James Madison

